Fourth Court of Appeals
                                   San Antonio, Texas
                                    November 17, 2020

                                   No. 04-20-00516-CV

                                Heriberto D. GONZALEZ,
                                         Appellant

                                            v.

                                 Salvador JOHNSON, Sr.,
                                         Appellee

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2019CVH002459C3
                        Honorable Victor Villarreal, Judge Presiding


                                      ORDER
       Appellant’s brief is currently due by November 19, 2020. On November 13, 2020,
appellant filed a motion requesting a thirty day extension of time. After consideration, we
GRANT the motion and ORDER appellant to file the brief by December 21, 2020.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court